Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The amendment filed on January 19, 2021 has been considered and entered.  In this application claims 1-11 are pending in which claims 1 and 6-7 are in independent forms.

Priority







Acknowledgment is made of applicant's claims benefit of Japanese Application No. 2017-096376 filed 5/15/2017. 

Allowance
	Claims 1-11 are allowed over the prior art of record.

Reason for Allowance
	After consideration of claims’ amendment filed on 1/19/2021, the present invention permit storing a10 computer program that causes a computer to execute a process including: accepting designation of a first entity included in a database that includes a plurality of entities and a plurality of links indicating relationships between the plurality of entities; acquiring a query15 template that describes a look-up condition for searching the database by using a 4 to be used in display processing from the database by using the query.   However, the prior arts of record fail to anticipate or render obvious the recited feature of ” …,  acquiring a query template that describes a look-up condition for searching the database, the query template including a parameter to which identification information of one of the plurality of entities is to be assigned, and acquiring an entity type condition indicating a second entity type of the parameter; generating a first query from the query template by assigning first identification information of the designated first entity to the parameter, in response to determining that the first entity type is identical to the second entity type; selecting a second entity that is coupled to the designated first entity via one or more links in the database and has the second entity type from among the plurality of entities, in response to determining that the first entity type is not identical to the second entity type, and generating a second query based on second identification information of the selected second entity and the query template; and 2PATENTDocket No.: 17-00506App. Ser. No.: 15/976,153retrieving data to be used in display processing from the database by using generated one of the first query and the second query” as recited in claims 1, and 6-7.  The prior arts of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1 and 6-7 as a whole. Consequently, claims 1 and 6-7 are allowable over prior arts of record. The dependent claims 2-5 and 8-11 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jacobsson United States Patent No. 9,501,530,
MEYER et al. United States Patent Publication No. 2010/0121817.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/F.K/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157